Per Curiam:
The judgment and order appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event, upon the ground that the verdict was contrary to the weight of the evidence as to the negligence of the defendant and the absence of contributory negligence on the part of the plaintiff. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Hotchkiss, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.